Citation Nr: 1243177	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to a service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than January 12, 2006 for the grant of service connection for lumbar spine spondylolysis with degenerative disc disease and radiating pain to the right buttock/hip.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1969 to March 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, sent under cover letter from the RO in Denver, Colorado, which denied service connection for degenerative disc disease of the hips.  During the pendency of the appeal, the Veteran perfected an appeal to July 2010 and June 2012 rating decisions, which respectively and in pertinent part, denied entitlement to a TDIU and an earlier effective date for the grant of service connection for lumbar spine spondylolysis. 

The Veteran presented testimony on the issue of service connection for a bilateral hip disability during a November 2011 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Veteran has specifically claimed that service connection is warranted for a bilateral hip disability on a secondary basis and, during a November 2011 videoconference hearing, the Veteran and his representative specified that the only theory that the Veteran was contending for service connection for the bilateral hips was that it was secondary his service-connected lumbar spine disability.  Because the Veteran has expressly stated that he is only seeking service connection for a bilateral hip disability based on a secondary theory of entitlement, and because the evidence of record does not otherwise indicate that the currently diagnosed hip disability is etiologically related to service, the Board need not address whether service connection is warranted for a bilateral hip disability on a direct basis.  Cf. Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (VA must consider the possible theories of entitlement raised by the claimant or the evidence of record).  Development in this case has, accordingly, been focused on the question of secondary service connection.  

The Board remanded the case for further development in February 2012.  All development requested has been completed and the case is once again before the Board for review.

The issues of entitlement to a TDIU and an effective date earlier than January 12, 2006 for the grant of service connection for lumbar spine spondylolysis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain a hip injury or disease in service.

2.  Hip symptoms were not chronic in service.

3.  Hip symptoms have not been continuous since service separation.

4.  The Veteran's congenital hip defect (acetabular impingement syndrome) did not increase in severity in service, and no disease or injury was superimposed on the preexisting congenital hip defect during active service. 

5.  Degenerative joint disease and acetabular impingement syndrome of the hips are not causally related to or permanently worsened by a service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability, claimed as secondary to a service-connected lumbar spine disability, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a January 2008 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for secondary service connection on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2008 VCAA notice letter included provisions for disability ratings and for the effective date of the claim.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, Social Security Administration (SSA) medical records, VA and private treatment records, VA examinations and opinions, and the Veteran's statement and testimony.  

During the November 2011 videoconference hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony, informed the Veteran of the type of medical opinion evidence needed to establish a claim for secondary service connection, and suggested that the Veteran could obtain an additional medical opinion evidence from his private physician addressing the claim for secondary service connection.  

The claims file includes January 2009 and June 2009 VA examination reports and March 2012 and September 2012 supplemental opinions that address secondary service connection for a bilateral hip disability.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the VA examinations and opinions obtained in this case are adequate.  VA examinations and opinions are based on a review of the pertinent evidence of record.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and the VA examiner provided a rationale for the opinions stated.  The VA opinions addressed the question of secondary service connection based on both causation and aggravation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current version of 38 C.F.R. § 3.310(b) which is applicable to this appeal, the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. 
See Notice, 71 Fed. Reg. 52,744  -47 (Sept. 7, 2006), later codified at 38 C.F.R. 
§ 3.310(b). 

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2012); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997); see also VAOPGCPREC 82-90 (interpreting that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection Analysis

The Veteran claims that his currently diagnosed bilateral hip disability is secondary to his service-connected lumbar spine disability.  Service connection is in effect for lumbar spine spondylolysis with spondylolisthesis and degenerative disc disease, as well as sciatica with radiculitis and radiculopathy of the lower extremities (neurological disorder) that includes the hips.  

After reviewing all the lay and medical evidence, including the Veteran's statements asserting that his bilateral hip disability is secondary to a service-connected lumbar spine disability, the Board finds that the weight of the evidence demonstrates that a currently diagnosed hip disability is not causally related to or permanently worsened by a service-connected lumbar spine disability.  

The evidence shows that the Veteran has current disabilities of the hips.  VA treatment records and VA examination reports show that the Veteran has current arthritis and acetabular impingement syndrome of the both hips.  

As the Board has noted above, during a November 2011 videoconference hearing, the Veteran and his representative specified that the only theory that the Veteran was contending for service connection for the bilateral hips was that it was secondary his service-connected lumbar spine disability.  Additionally, the Board finds that the evidence of record does not otherwise indicate that the currently diagnosed hip disability is etiologically related to service.  For these reasons, the Board finds that consideration of a claim for service connection on a direct basis is not necessary; however, because the record indicates that the Veteran has a diagnosed congenital hip defect in addition to arthritis in the bilateral hips, the Board will briefly address whether the congenital defect was aggravated during service by a "superimposed" disease or injury.  See Robinson, 21 Vet. App. at 553.   

The Veteran is shown by a July 2009 VA examination and a September 2012 VA opinion to have diagnosed acetabular impingement syndrome which is congenital.  This diagnosis was based on examination of the Veteran, and the September 2012 opinion included further rational for this assessment.  Congenital defects, such as the diagnosed acetabular impingement syndrome, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is permissible for congenital defect, but only in certain limited instances where there is competent medical evidence indicating that the congenital defect was aggravated during service by a "superimposed" disease or injury.  See 38 C.F.R. 
§§ 3.303(c), 4.9; VAOPGCPREC 82-90.  

The Board finds that the weight of the evidence demonstrates that the diagnosed congenital hip defect, acetabular impingement syndrome, did not increase in severity in service, and that no disease or injury was superimposed on the preexisting congenital hip defect during active service.  In that regard, service treatment records contain no complaints, diagnoses, or treatment referable to the hips.  Hip symptoms were not chronic in service, nor were they continuous since separation from service.  Based on the foregoing, the Board finds that the Veteran did not sustain an injury or disease of the hips in service, and there is no competent medical evidence which tends to show that a disease or injury was superimposed, in active service, on the preexisting congenital hip defect.  The evidence does not even show chronic symptoms of a hip disorder in service.  For these reasons, the Board finds that no disease or injury was shown to have been superimposed upon the Veteran's currently diagnosed congenital hip defect during service.  

Additionally, the Board finds that the evidence demonstrates that the Veteran's hip symptoms were not continuous since separation from service.  The Veteran reported during January 2009 and June 2009 VA examinations that the onset of his hip disability was after service in 1975 or 1976.  The Board notes that this was at least four years after the Veteran's separation from service in March 1971.  Further, the earliest post-service treatment for a bilateral hip disability was in 2007.  In a November 2007 VA treatment report, the Veteran stated that his hip pain had been present for months, with the first notation of such reflected in a July 2007 report.  

Conversely, and inconsistent with the prior histories presented during post-service treatment at two VA examinations, during the November 2011 Board hearing, the Veteran reported that he had the onset of hip symptoms in the 1980s, and also asserted that it became so debilitating by 2004 or 2005 that he could not work anymore.  While the Veteran is competent to report the onset of hip symptoms at any time, including after service in 1975 or 1976, in the 1980s, or in 2011, the Board finds, in light of the inconsistencies in the Veteran's own reports, his own histories made for treatment purposes, and an absence of treatment for hip disorder until years after service, his more recent assertion of having experienced hip symptoms since the 1980s is not credible.  

VA treatment records, private treatment records, and SSA medical records are associated with the claims file.  Private treatment records, which date back to 1971, do not reflect complaints or treatment for the hips until 2007.  The Board finds that the Veteran's statements made in 2007, contemporaneous to treatment for the bilateral hips, are more probative than statements made in conjunction with a his claim for compensation because these statements were made to a physician for treatment purposes.  

While the Veteran has testified that his hip disability had worsened to such a degree in 2004 or 2005 that he could not contend with working anymore, a review of SSA medical records show that the Veteran's physical complaints and treatment at that time revolved around his back disability, and not his hips.  In weighing the Veteran's more recent  statements with regard to having the onset of hip pain in 1975 or in the 1980s, made in conjunction with the current claim for VA compensation, against the other evidence of record, including the lack of continuity of hip symptomatology in the record from 1971 to 2007, the Board finds that the absence of contemporaneous medical evidence of symptomatology for hip pain until 2007 is one factor, along with other evidence discussed above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of the onset of his symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the Veteran's lay assertions as to an earlier onset of hips symptoms than the 1990s are not credible.  

The Board further finds that the weight of the evidence demonstrates that degenerative changes to the bilateral hips are not causally related to or permanently worsened by a service-connected lumbar spine disability.  A July 2007 VA ambulatory care outpatient note contains the examiner's observation that the Veteran had been compensating for his back pain by changing the way he walks to support his back in a position that causes him the least amount of pain, and that this in turn resulted in secondary pain and aggravation of his hips; however, this notation does not address whether the secondary pain and aggravation represents "aggravation" as that term is defined in the applicable statute and regulations - in other words, whether this is simply an exacerbation of symptoms, or whether there is a true worsening of any of the diagnosed bilateral hip disorder beyond its natural progress.  See Jensen v. Brown, 4 Vet. App. 304, 306-307   (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, has worsened.  See also Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (holding that a lasting worsening of the condition that still exists currently is required to show aggravation). 

The Veteran was first diagnosed with osteoarthritis of the bilateral hips in November 2007.  The November 2007 VA treatment note shows that the Veteran had been complaining of bilateral hip pain for months, recently getting worse.  X-rays revealed degenerative changes at the superior lateral acetabelum.  The Veteran was diagnosed with bilateral hip osteoarthritis.  

January 2009 and June 2009 VA opinions and March 2012 and September 2012 supplemental opinions, all rendered by the same VA examiner, reflect the opinions that the currently diagnosed  bilateral hip disability is not causally related to or permanently worsened by a service-connected lumbar spine disability.  

The January 2009 VA examination did not include a review of the claims file; however, the VA examiner otherwise had an accurate history and findings upon which to base an opinion.  VA electronic records were reviewed and the VA examiner discussed the Veteran's medical history as it pertained to his back and hip disabilities.  The Veteran reported that he used a cane occasionally to walk and described back pain which radiated into his hips.  A physical examination of the hips and spine was completed.  The Veteran's gait was noted to be abnormal.  X-rays revealed mild acetabular degeneration.  The diagnosis was mild degenerative joint disease of the hips.  The VA examiner opined that it was less likely than not that this was related to his service-connected spine disability, instead opining that it was more likely due to aging.  

A second June 2009 VA examination was completed by the same VA physician.  This examination included a review of the entire claims file.  A physical examination was completed, and x-rays and MRIs of the hips and spine dated in 2007 and 2008 were reviewed.  The diagnosis was bilateral hip impingement syndrome, in addition to degenerative joint disease.  The VA examiner opined that the diagnosed bilateral hip disability was less likely as not caused by or a result of the service-connected lumbar disability, reasoning that the acetabular impingement syndrome was likely a congenital syndrome that manifested later in life.  

In a March 2012 supplemental opinion, the VA examiner opined that the Veteran's bilateral hip disability was not at least as likely as not aggravated beyond its natural progression by the service-connected lumbar spine.  The examiner reasoned that the hips were proximal to the spine, and forces were carried up a kinetic chain and not downward.  

In September 2012, the VA examiner further opined that the bilateral hip disability (acetabular impingement syndrome) was not caused by or a result of the service-connected lumbar spine disability.  The VA examiner reasoned that acetabular impingement syndrome was likely a congenital syndrome that manifested later in life characterized by an altered anatomical relationship between the femer and acetabulum.  Because it was an anatomical condition, she reasoned that it had nothing to do with the Veteran's service.  The VA examiner further reasoned that, while acetabular impingement syndrome often had pain manifested as back pain, back pain did not cause acetabular impingement syndrome.  Moreover, the examiner stated that, while people with acetabular impingement syndrome may have altered gait, altered gait could not cause acetabular impingement syndrome.  The VA examiner opined that, because the anatomical problem existed from infancy, an altered gait did not cause the acetabular impingement syndrome of the hips.

The Board finds that the January 2009, June 2009, March 2012, and September 2012 VA opinions are probative and show that diagnosed degenerative joint disease of the bilateral hips and acetabular impingement syndrome are not causally related to or permanently worsened by a service-connected lumbar spine disability.  These opinions were based on physical examination of the Veteran and a review the relevant evidence of record.  In June 2009, the VA examiner had an opportunity to review the entire claims file with no change in the previous opinion with regard to secondary service connection.  For these reasons, the Board finds that the VA opinions were based on an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Cumulatively, the January 2009, June 2009, March 2012, and September 2012 VA opinions adequately address the question of whether the Veteran's diagnosed hip disabilities was either caused by or permanently worsened by a service-connected lumbar spine disability, and are supported by a rationale that is consistent with the evidence of record and the factual findings in this case.  Finally, the Board finds that the examiner provided adequate reasoning for the opinions rendered that included opinions as to the etiology of the bilateral hip disorder, namely, the Veteran's age and the congenital nature of his hip disability.  In addition, the VA examiner adequately addressed the presence of the Veteran's altered gait in providing reasoning for the September 2012 opinion.  For these reasons, the Board finds that the VA opinions of record are probative and show that the Veteran's bilateral hip disability is neither causally related to nor proximately worsened in severity by (aggravated by) his service-connected lumbar spine disability.  

The Veteran has provided lay statements and testimony, asserting that he can feel pain radiating from his back injury into his hips.  He testified that his private physician, Dr. H., a spine specialist, has stated that spondylolysis goes down into the hips and legs.  The Board finds such neurological symptoms of lumbar spondylolysis are addressed by the Veteran's currently service-connected lumbar spine spondylolysis with spondylolisthesis and degenerative disc disease, as well as sciatica with radiculitis and radiculopathy of the lower extremities, including the hips, and any such neurological disorders are not a subject of the present appeal.  See 38 C.F.R. § 4.14 (2012) (the evaluation of the same manifestation under different diagnoses are to be avoided).  

The record contains a December 2011 opinion from Dr. H.; however, this opinion relates the already service-connected lumbar spine disability to service, and does not address degenerative joint disease or acetabular impingement syndrome of the hips, or even radiating symptoms into the hips.  

The Board finds that the January 2009, June 2009, March 2012, and April 2012 VA medical opinions, rendered by a VA physician, which are supported by a rationale, outweigh the Veteran's own assertions which attempt to relate a current hip disability to his service-connected lumbar spine disability.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that the Veteran does not possess the medical training and expertise necessary to provide evidence as to complex medical questions, such as relating a currently diagnosed hip disability to another orthopedic disability.  See Barr, 21 Vet. App. 303; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  For these reasons, the Board finds that currently diagnosed degenerative joint disease and acetabular impingement syndrome are not secondary to a service-connected lumbar spine disability.  

For the reasons discussed above, the Board finds that the preponderance of the evidence is against a nexus between the currently diagnosed bilateral hip disability and the Veteran's service-connected lumbar spine.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for degenerative changes to the bilateral hips, claimed as secondary to a service-connected lumbar spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative changes to the hips, claimed as secondary to a service-connected lumbar spine disability, is denied. 


REMAND

The Veteran entered two substantive appeals, dated in October 2012, indicating that he wanted to have a Board hearing at a local VA office by live videoconference to address his appeal for a TDIU and for an effective date earlier than January 12, 2006 for the grant of service connection for lumbar spine spondylolysis with degenerative disc disease and radiating pain to the right buttock/hip.   A Board videoconference hearing has not been scheduled, nor is there any indication that the Veteran has withdrawn the hearing request pursuant to 38 C.F.R. § 20.704(b) and (e).  Because videoconference hearings are scheduled by the RO, the Board is remanding these issues for that purpose.  See 38 C.F.R. § 20.704(a) (2012). 

Accordingly, the issue of TDIU and effective date earlier than January 12, 2006 for the grant of service connection for lumbar spine disability (spondylolysis with degenerative disc disease and radiating pain to the right buttock/hip) are REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board at the Denver VA Regional Office to address the appeal on the issue of a TDIU and earlier effective date than January 12, 2006 for the grant of service connection for lumbar spine disability (spondylolysis with degenerative disc disease and radiating pain to the right buttock/hip).  The RO should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


